Plaintiff was frightfully injured and crippled for life by the negligent operation of defendant's automobile in which he was riding. Mr. Butler, the operator of the automobile, was killed as a result of the accident. The defense was that plaintiff and Butler were fellow servants. Defendant's president testified that plaintiff was not employed by defendant; that plaintiff was one *Page 451 
of defendant's competitors in selling soap and that Butler had no authority to ask plaintiff to ride in defendant's automobile.
At the close of his general charge the trial justice said: "The defendant has requested various (8) charges. Do you want me to cover them all?" Defendant's attorney, Mr. Andrews, replied: "You can grant them or deny them or say which have been covered." The justice then read and granted all of them. Plaintiff took exception to the granting of six of the eight requests to charge.
In the majority opinion it is said: "It would be superfluous to devote any attention here to these requests, except for the purpose of showing now little consideration the trial court could have given them before including them in his charge. . . . The granting of these requests did not constitute reversible error." I am constrained to dissent from this conclusion.
As the opinion does not state the substance of the requests it is necessary to quote four of them so it may be seen how manifestly erroneous and prejudicial they were to the plaintiff. They are as follows:
        "6. If you find that Butler did not have authority from Mr. Nathan or Mr. Weller to make the statement that plaintiff says Butler made when he came for the plaintiff the morning of the accident, your verdict will be for the defendant even although you believe Butler made that statement and even if you believe Butler thought he had the authority to make that statement.
        "7. If you find that Butler did have authority from defendant to make the statement and did make the statement that the plaintiff says he made when Butler came for the plaintiff the morning of the accident, your verdict will be for the defendant. *Page 452
        "8. If you find that plaintiff went with Butler on the day of the accident to assist Butler in his work as salesman for the defendant your verdict will be for the defendant whether or not Butler asked him to go for that purpose and whether or not Butler had authority from the defendant to ask him to go for that purpose.
        "9. If you find that plaintiff did not go with Butler on the day of the accident to assist him in his work as salesman for the defendant, your verdict will be for defendant, whether or not Butler asked him to go to assist him in his said work and whether or not Butler had authority from the defendant to ask him to go for that purpose."
It will be seen that requests six and seven relate to the authority of Butler to ask plaintiff to go with him. In both requests the jury is instructed to return a verdict for the defendant: in the sixth request, if Butler had no authority to invite the plaintiff; and, in the seventh request, if Butler had such authority. It is apparent that the granting of both of these requests was equivalent to directing the jury to return a verdict for the defendant.
The eighth and ninth requests relate to the purpose for which plaintiff went with Butler. In both requests the jury is instructed to return a verdict for defendant: in the eighth request, if plaintiff went to assist Butler in his work for defendant; and in the ninth request, if plaintiff did not go for this purpose. The granting both of these requests was also equivalent to directing the jury to return a verdict for defendant.
These four requests being granted, the jury had no alternative but to return a verdict for defendant, as the trial justice had previously instructed them that it was their duty to follow his instructions.
In the opinion it is stated: "The granting of these requests did not constitute reversible error." I cannot *Page 453 
think of any reason for this statement. None is given in the opinion. If the granting of the requests did not constitute "reversible error" what kind of error was it? Nothing can be more prejudicial to a party to a law action than the erroneous direction of a verdict against him, and such a direction has always been held to be "reversible error." In Nahabedian v.United Electric Railways Co., 50 R.I. 455, this court said, in an opinion written by Mr. Justice RATHBUN: "The instruction left nothing on the question of liability for the jury to decide and was tantamount to a direction of a verdict for the plaintiffs on the question of liability" and sustained the defendant's exception to said instruction and ordered a new trial. InGreenhalch v. Barber, 104, Atl. 769, this court held, in an action for injury sustained by plaintiff, a pedestrian, when struck by defendant's automobile, that instructions that the driver of an automobile must use all possible care to avoid injuring a pedestrian and instructions that he must use the care of an ordinarily prudent man were confusing and misleading, and sustained defendant's exceptions and ordered a new trial. InMcNear v. American  British Mfg. Co., 42 R.I. 302, instructions submitting to the jury the question whether there was an illegal combination, and charging that there was no evidence of conspiracy to fix prices or restrain trade, were held to be contradictory and misleading; defendant's exceptions were sustained and a new trial was granted. In Souza v. UnitedElectric Railways Co., 51 R.I. 124, this court, in sustaining defendant's exceptions to a portion of the charge relating to the doctrine of the last clear chance, said at p. 129: "It is a fact that said justice once stated the rule correctly, so far as the point herein involved was concerned, but taking the charge as a whole upon this point the instructions were inconsistent and misleading" and ordered a new trial. The court correctly applied the rule upon the exceptions of these four defendants, and the same rule ought to be applied upon the exceptions of the plaintiff in the instant case. *Page 454 
In view of the misleading, confusing and inconsistent statements in the charge, it is not surprising that the jurors were obliged to return into court and ask for clearer and more specific instructions. After some conversation between the foreman and the judge, and a colloquy between both counsel and the court, the foreman said: "What the jury wants to know is this: If an employee hires somebody else without the consent of his employer, would he be called a fellow servant?" The judge answered this question by again reading the portion of the opinion from Baynes v. Billings which appears in the majority opinion. Defendant's attorney requested the court to answer the question "Yes" and the court said: "No. I am not going to answer it. I have given the law." Plaintiff's attorney said: "I think the question plainly calls for an answer `No.' The court said: "Let them figure that out; I will give you both an exception." The jury then retired.
The foreman of the jury asked a simple question of law and the trial justice should have answered it "Yes" or "No" with such explanation as he deemed desirable, rather than leaving it for the jury to "figure out for themselves." Since 1827 no jury in this State has been permitted to decide for themselves questions of law. Opinion to the Senate, 24 R.I. 625. The statutory duty of a justice presiding at a jury trial in the Superior Court is to instruct the jury in the law relating to the case. § 4640, G.L. 1923. If the jurors do not understand the instructions as given, or their application, it is the duty of the trial justice to explain his instructions upon the request of the jurors and to answer their simple and clear questions of law so that they may intelligently apply the law to the evidence. The instructions should be so clear and simple that jurors of ordinary intelligence will not be confused or misled by them. 64 C.J. 631.
For these reasons plaintiff's exceptions to the granting of the four quoted requests to charge and his exception to the refusal of the trial justice to answer the question of the *Page 455 
foreman of the jury should be sustained and a new trial should be ordered.